Citation Nr: 1125206	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  08-09 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for bilateral defective hearing, for the period from May 22, 2006 to April 26, 2010.

2.  Entitlement to a rating in excess of 60 percent for bilateral defective hearing, for the period from April 27, 2010.  

3.  Entitlement to a compensable rating for headaches.

4.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	James Fausone, Attorney




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to December 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  Subsequently the claims file was returned to the jurisdiction of the RO in Detroit, Michigan.

In September 2009, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.  Subsequently, in a November 2009 decision the Board remanded this matter for additional development.

The Board notes that the Veteran is now represented by an attorney rather than the service representative who represented him at the time of the November 2009 remand.  The Board's review of the claims file fails to disclose any recent brief or correspondence from counsel since the RO's last Supplemental Statement of the Case (SSOC) was issued in November 2010.  The Board notes that the Veteran's attorney was sent a copy of this SSOC and that he also received a copy of the claims file through a FOIA (Freedom of Information Act) request.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The results of VA audiometric tests conducted in August 2006 and July 2007 show that the Veteran had level VII hearing in his left ear and level XI hearing in his right ear.

2.  The result of a VA audiometric test conducted in April 2010 shows that the Veteran had level VII hearing in his left ear and level XI hearing in his right ear.  

3.  The evidence of record does not show that the Veteran had any characteristic prostrating attacks within the past 12 months.  

4.  The combined rating for the Veteran's service-connected bilateral defective hearing, tinnitus with headaches, tonsillitis, dermatitis of scrotum, and chronic otitis media is 60 percent.

5.  The evidence is at least in equipoise regarding whether the Veteran's service-connected bilateral defective hearing renders him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent rating, but no higher, for bilateral defective hearing, for the period from May 22, 2006, to April 26, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2010).

2.  The criteria for a rating in excess of 60 percent for bilateral defective hearing, for the period from April 27, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2010).  

3.  The criteria for a compensable rating for migraine headaches are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code 8100 (2010).

4.  Resolving all reasonable doubt in the Veteran's favor, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), have been fulfilled by information provided to the Veteran in letters from the RO dated in August 2006, June 2007, July 2007, April 2008, May 2008, March 2009, and April 2009.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009)).

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to disability ratings and effective dates was provided in the correspondence dated in August 2006, June 2007, April 2008, May 2008, and April 2009.  With regard to the additional notice requirements for increased rating claims, it is acknowledged that the March 2009 letter sent to the Veteran does not appear to fully satisfy the specifics of the original Court decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which required VA to notify a veteran of alternative diagnostic codes.  However, it did provide notice the Veteran could submit medical or lay "daily life" evidence showing how his disabilities affected his employment and also advised the Veteran of the criteria necessary to substantiate a higher rating for his service-connected disabilities.  In any event, the Federal Circuit Court recently vacated the Court's previous decision in Vasquez-Flores, concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

Further, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issues on appeal have been met.

The duty to assist also has been fulfilled as private and VA medical records relevant to these claims have been obtained and examinations have been provided on a contractual basis (VA examination).  In its November 2009 remand the Board had requested that a VA examiner interpret, if possible, the results of private audiological examinations and comment whether such agree or disagree with his or her findings.  The April 2010 VA examiner failed to do so.  The Court recently held that when a private examination reasonably appears to contain information necessary to decide a claim, VA has a duty to ask for clarification or explain why such clarification is not needed.  Savage v. Shinseki, 24 Vet. App. 259 (2011).  The Board notes that it has attempted to seek clarification of the private testing methods and results found in the claims file.  In view of the fact that the latest VA examination, the most recent test of the Veteran's hearing, was administered subsequent to any private audiograms found in the claims file the Board sees no need for an additional remand for translation of the older private audiograms as it is unlikely the older private examinations would show worse hearing in this case.  VA also unsuccessfully attempted to obtain the Veteran's medical records from the Social Security Administration, but was informed those records had been destroyed.  Thus, the Board finds that the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with these claims would not cause any prejudice to the Veteran.

Increased Ratings - Laws and Regulations 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses are prohibited.  38 C.F.R. § 4.14 (2010).

As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As a layperson the Veteran is only competent to report observable symptoms--not clinical findings which are applied to VA's Schedule for Rating Disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998).

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2010).

Hearing Loss

The Veteran seeks a higher rating for his service-connected bilateral defective hearing on the basis that the assigned disability ratings do not adequately reflect the severity thereof.  On May 22, 2006, the Veteran filed a claim for an increased rating by telephone, and in August 2006 he filed a written claim for increase.  In a November 2006 rating decision, the Veteran's disability rating was increased from 20 percent to 50 percent, effective May 22, 2006.  The Veteran filed a Notice of Disagreement in September 2008 seeking a higher rating.  After the Board's November 2010 remand, the RO increased the disability rating for his bilateral defective hearing from 50 percent to 60 percent, effective April 27, 2010, the date of his last VA examination.  

The Veteran's service-connected bilateral defective hearing currently is rated pursuant to 38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 6100 (2010).  Pursuant to these regulations, hearing acuity is measured by the results of speech discrimination tests and pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  38 C.F.R. § 4.85(a).  Examinations are conducted without the use of hearing aids.  Id.  The rating schedule establishes eleven auditory acuity levels to evaluate the degree of disability for service-connected hearing loss based on the examination results, ranging from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. §§ 4.85(b) and 4.85(c).  Disability percentage ratings for hearing impairment are derived by a mechanical application of the rating schedule to the auditory acuity level assigned to each ear.  See Bruce v. West, 11 Vet. App. 405, 409 (1998).

In addition, 38 C.F.R. § 4.86 specifies two exceptional patterns of hearing impairment.  The first exceptional pattern exists when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  38 C.F.R. § 4.86(a).  In this circumstance, the rating specialist must determine the auditory acuity level for each ear from either Table VI or Table VIa, whichever results in the higher level.  Id.  The second exceptional pattern exists when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(b).  Here also, the auditory acuity level for each ear will be selected from either Table VI or Table VIa, whichever results in the higher level.  Id.  However, in this instance, that level then will be elevated to the next higher level.  Id.

From May 22, 2006 to April 26, 2010

The Veteran underwent a private audiological evaluation in August 2006 which the RO used as a fee-basis VA examination in the November 2006 rating decision which had increased the Veteran's disability rating to 50 percent.  The Veteran complained that both his hearing loss and tinnitus had gotten progressively worse.  Audiogram findings, in pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
95
95
90
105
96
LEFT
55
65
90
105
79

The speech recognition score, apparently on the Maryland CNC word list, was 0 percent for the right ear and 60 for the left ear.  Diagnosis was a profound mixed hearing loss with no usable hearing for the right ear, an asymmetrical moderate sloping to profound sensorineural hearing loss in the left ear, and poor speech discrimination ability.  The VA examiner also noted that the Veteran's hearing loss and tinnitus were aggravated by presbycusis and that he should have an annual hearing test.

The pure tone threshold results for each ear represent an exceptional pattern of hearing loss.  See 38 C.F.R. § 4.86(a).  Therefore, each ear must be evaluated under Table VI or VIa, whichever results in the higher auditory acuity level.

Under Table VI, the examination results for the left ear correspond to level VII hearing loss under Table VI and to level VII under Table VIa.  For the right ear, the examination results correspond to level XI under Table VI and to level IX under Table VIa.  Accordingly, the intersection point of level VII for the left ear and level XI for the right ear under Table VII shows that the Veteran's hearing loss warranted a 60 percent disability rating.  This hearing impairment measurement is higher than the currently assigned 50 percent rating for the period from May 22, 2006 to April 26, 2010.  The Board notes that the November 2006 rating decision clearly stated in one paragraph that a 60 percent evaluation was derived from the use of the VA rating tables, but then noted in the next paragraph, without explanation, that a 50 percent disability rating had been assigned from May 22, 2006.

The Veteran was seen by Dr. D.L.W., a private audiologist, in August 2006.  The Board notes that the results are in graphical form and are not numerically interpreted.  Audiogram findings, in pure tone thresholds, in decibels, however, clearly appeared to be as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
95
90
95
100
95
LEFT
70
65
90
110
84

No Maryland CNC speech recognition scores were reported, so this private audiogram cannot be used for rating purposes.  Thus it is not of any probative value in determining the Veteran's disability rating in this case.  See 38 C.F.R. § 4.85(a) (2010); see generally Savage v. Shinseki, 24 Vet. App. 259 (2011) (VA was required to seek clarification of whether private audiology examination conducted word recognition testing using Maryland CNC list where such scores were included in a report).  The Board also notes that the reported pure tone threshold results of the August 2006 private audiogram are similar to the results of the fee-basis VA examinations used to rate the Veteran's disability in this decision.  Diagnosis was profound hearing loss in the right ear with no measureable speech recognition and moderate to severe mixed loss in the left ear.  The audiologist also noted that the Veteran's hearing loss had placed a great deal of stress on him and, along with the tinnitus, had made his life difficult at times.  

The Veteran was seen by his private audiologist, Dr. D.L.W., in May 2007, July 2007, November 2007, and March 2008.  According to private medical records dated at the time of these visits, the Veteran's right ear demonstrated severe sensorineural hearing loss with poor word recognition.  He had moderate to severe sensorineural hearing loss in his left ear with good word recognition.  Dr. D.L.W. also noted in the November 2007 record that the Veteran had suffered hearing loss and severe tinnitus for many years and had a great deal of difficulty hearing speech clearly.  

The Veteran underwent a private audiological evaluation in July 2007 which the RO used as a fee-basis VA examination in the September 2007 rating decision under appeal.  He complained that both his hearing loss and tinnitus had grown progressively worse.  Audiogram findings, in pure tone thresholds, in decibels, were as follows:





HERTZ



1000
2000
3000
4000
AVG
RIGHT
95
95
90
105
96
LEFT
60
60
85
105
78

The speech recognition scores on the apparent Maryland CNC word list were 0 percent for the right ear and 76 for the left ear.  Diagnosis was a severe sloping to profound mixed hearing loss for the right ear, an asymmetrical moderate sloping to profound sensorineural hearing loss in the left ear, and fair speech discrimination ability.  The VA examiner, after reviewing the claims file, also opined that the Veteran's hearing loss did not preclude gainful employment.  

The pure tone threshold results for each ear represent an exceptional pattern of hearing loss.  See 38 C.F.R. § 4.86(a).  Therefore, each ear must be evaluated under Table VI or VIa, whichever results in the higher auditory acuity level.

Under Table VI, the examination results for the left ear correspond to level V hearing loss under Table VII and to level VII under Table VIa.  For the right ear, the examination results correspond to level XI under Table VI and to level IX under Table VIa.  Accordingly, the intersection point of level VII for the left ear and level XI for the right ear under Table VII shows that the Veteran's hearing loss warranted a 60 percent disability rating.  This hearing impairment measurement is higher than the currently assigned 50 percent rating for the period from May 22, 2006 to April 26, 2010.

In January 2008, the Veteran was given a private audiological examination by P.M.B., M.A., CCC-A.  The private audiogram is in graphical form and no numerical measurements are provided.  Audiogram findings appear to be as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
95
90
95
100
95
LEFT
70
60
75
115
80

It is unknown whether speech discrimination scores were tested based on the Maryland CNC test, as required by VA regulations.  There is a speech discrimination score for the left ear, but only indecipherable writing concerning speech discrimination for the right ear.  Therefore, the January 2008 private audiogram is not suitable for rating the Veteran's bilateral defective hearing.  See 38 C.F.R. § 4.85(a) (2010); see generally Savage v. Shinseki, 24 Vet. App. 259 (2011).  The Board also notes that the reported partial pure tone threshold results of the January 2008 private audiogram are similar to the results of the fee-basis VA examinations used to rate the Veteran's disability in this decision. 

In August 2008, the Veteran was seen by Dr. D.F.H.  He noted that the Veteran basically could not hear anybody without his hearing aids, and even with his hearing aids he had a tremendous amount of difficulty in hearing.  According to this private medical record, the Veteran missed words when he was with a group of people, had a difficult time understanding if there was background noise, and had to turn up the sound on the television set.  Dr. D.F.H. also noted that the Veteran could not use the telephone because he could not hear anyone and had to pass the telephone to his wife.  

A private audiogram of August 2008 is also of record, but the Board notes that it lacks any measurements for the right or left ear at the 3000 Hz level.  Audiogram findings appear to be as follows:





HERTZ



1000
2000
3000
4000
AVG
RIGHT
85
75
NA
85
NA
LEFT
65
60
NA
110
NA

The speech recognition scores were 94 percent for the right ear and 72 for the left ear, but it is not known if they were determined pursuant to the Maryland CNC test.  Diagnosis was severe to profound mixed hearing loss in the right ear and moderate to profound sensorineural hearing loss in the left ear.  Dr. D.F.H. also commented that unless the Veteran was in a quiet room or in a one-on-one setting, he has very poor communication skills because of his hearing loss.  The examiner noted that the Veteran truly only had some minimal hearing in his left ear which really put a great deal of strain on him for daily living and for communicating with his friends and family.  He also recommended the use of bilateral hearing aids.

The Board notes that this audiogram does not contain all the information necessary to use the results for rating purposes.  As noted above, evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 Hertz.  38 C.F.R. § 4.85(d).  The August 2008 private audiogram did not report results in the 3000 Hertz frequency, and while speech discrimination scores were provided it is not clear whether or not they are based on the Maryland CNC test.  Clarification is not needed because this is not a situation where a private examination report reasonably appears to contain information necessary to decide the claim, but is unclear or nor suitable for rating purposes.  See Savage v. Shinseki, 24 Vet. App. 259 (2011).  Here, there is nothing to clarify or to be interpreted.  Rather, necessary information is absent.  The report simply does not contain results in the 3000 frequency.  Therefore, this report does not contain information necessary to properly decide the claim.

VA medical records dated from May 2007 to March 2010 show treatment for ear complaints, including pain, wax build up and ear irrigation, and repair of hearing aids.  For example, March 2010 VA medical records noted that the Veteran complained of pain to his left ear for about a week.  One record noted that the Veteran was seen for ear irrigation and that a very large amount of hardened wax was removed from the left ear while another revealed twisted tubing and dirty filters of the Veteran's left hearing aid were repaired.  

The Board has not found within the claims file any evidence of a rating higher than 60 percent for bilateral defective hearing during the period from May 22, 2006 to April 26, 2010.  Therefore, the Board will grant the Veteran a rating of 60 percent, but no higher, for the period from May 22, 2006 to April 26, 2010.

From April 27, 2010

The Veteran underwent a fee-basis VA audiological examination on April 27, 2010.  Audiogram findings, in pure tone thresholds, in decibels, were as follows:






HERTZ



1000
2000
3000
4000
AVG
RIGHT
90
90
95
95
93
LEFT
65
55
90
105
79

The speech recognition score on the Maryland CNC word list was 0 percent for the right ear and 72 percent for the left ear.  Diagnosis was profound right ear mixed hearing loss and moderate to profound left ear sensorineural hearing loss.

The pure tone threshold results for each ear represent an exceptional pattern of hearing loss.  See 38 C.F.R. § 4.86(a).  Therefore, each ear must be evaluated under Table VI or VIa, whichever results in the higher auditory acuity level.

Under Table VI, the examination results for the left ear correspond to level VI hearing loss under Table VII and to level VII under Table VIa.  For the right ear, the examination results correspond to level XI under Table VI and to level IX under Table VIa.  Accordingly, the intersection point of level VII for the left ear and level XI for the right ear under Table VII shows that the Veteran's hearing loss warranted a 60 percent disability rating.  This hearing impairment measurement is not higher than that currently assigned for the period from April 27, 2010.

Based on the above evidence of record, the Board finds that a rating in excess of 60 percent, for the period from April 27, 2010, is not warranted.

The Board acknowledges the Veteran's assertions that his hearing impairment is very significant and that he should receive a higher rating.  However, the Board is constrained by the applicable regulations, which require evaluation by strict mechanical application of the tables that make up the rating criteria for hearing impairment.

The Veteran is competent to report his symptoms.  To the extent that the Veteran has asserted that he warrants a higher rating for bilateral defective hearing, the Board finds that the preponderance of the evidence does support his contentions for the period from May 22, 2006 to April 26, 2010 when a staged rating of 60 percent will be awarded.  The Board is responsible for weighing all of the evidence and finds that the preponderance of the evidence is against a rating in excess of 60 percent for bilateral defective hearing, for the period from April 27, 2010.  There is no reasonable doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Headaches

During his Board hearing in September 2009 the Veteran and his representative, in discussing a higher rating for his service-connected tinnitus with headaches disability, raised an issue whether he should be granted a separate compensable rating for his headaches.  In its November 2009 decision, the Board did deny a higher rating for tinnitus, but the issue of a possible separate compensable rating for headaches was remanded for additional development.

Migraine headaches are rated as 50 percent disabling when a veteran has very frequent completely prostrating headaches with prolonged attacks that are productive of severe economic inadaptability.  A 30 percent disability rating requires characteristic prostrating attacks occurring on an average once a month over the last several months.  A 10 percent disability rating requires characteristic prostrating attacks averaging one in two months over the last several months.  A noncompensable disability rating is awarded with less frequent attacks.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2010).  

The Board's review of the claims file uncovered little medical information about the Veteran's headaches.  A June 1965 VA examination noted that the Veteran claimed headaches similar to migraine headaches; however, no specific findings related to headaches were given.  VA medical records dated in 1966 showed the Veteran complained of dizziness and headache.  During a June 1972 VA examination, the Veteran complained that his headaches started about 15 years before, or about 1957, and that he had migraine headaches and severe head pain along with some earache; however, no specific findings related to headaches were given.  In a July 1986 medical record, F.S.S., Ph.D., a private audiologist, noted that the Veteran reported that he got headaches when noises got too loud in his right ear and that he complained of headaches after the sound discrimination testing in his right ear that day.  The audiologist also commented that previous attempts at amplification had led to tension headaches.  

The Board notes that since a March 1986 rating action the Veteran has been service connected for tinnitus with headaches with a 10 percent disability rating.  

During his Board hearing, the Veteran testified that he had incapacitating headaches daily and that it took from an hour to an entire afternoon to treat them.  His wife also testified that during the day the Veteran spent more time laying down with his headaches that he spent with her (see transcript at p. 7).  

As a result of the Board's November 2009 remand, the Veteran underwent a VA examination in March 2010 to determine the current extent and severity of any headache disability.  The Veteran told the examiner that his headaches did not begin until 1948, or three years after discharge from active service, and that he took over-the-counter medication for his headaches and had never been hospitalized for such.  The examiner did note middle ear surgery in 1951.  (The Board notes that the Veteran is also service-connected for chronic otitis media.)

Within the prior 12 months, the examiner found that the Veteran had migraine headaches weekly and that these attacks were not prostrating and that ordinary activity was possible.  A March 2010 CT scan of the head showed no acute intracranial abnormality.  Diagnosis was cephalalgia by history unsubstantiated by any evidence of record to substantiate clinical or radiological findings.  The examiner stated that a review of the Veteran's claims file did not evidence a diagnosis of headache or cephalalgia and that the Veteran did not give any history of hospitalizations for headache nor of any incapacitating episodes.  She also found that subjective complaints of headache did not interfere with the Veteran gaining and maintaining gainful employment.

The Board finds that the evidence of record fails to show that the Veteran's headaches are productive of characteristic prostrating attacks averaging one in two months over the last several months and, therefore, he is not entitled to a compensable disability rating for headaches.  The March 2010 VA examiner diagnosed cephalalgia by history unsubstantiated by any evidence of record to substantiate clinical or radiological findings and noted that within the prior 12 months, though the Veteran had had migraine headaches, these were weekly and were not prostrating and that ordinary activity was possible.  The Veteran has not submitted any medical evidence to support the criteria that would entitle him to a separate compensable rating for his headaches, which have been associated as a symptom of his service-connected tinnitus since a 1986 rating decision.  

The Veteran is competent to testify about his headache symptoms, and the Board is aware of the Veteran's assertions as to their severity.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  However, while the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  As the Veteran does not have medical expertise, the Board finds his statements to be less persuasive than the medical evidence noted above.  The Board acknowledges the contentions of the Veteran and his wife that his migraine headaches are more severely disabling.  However, neither is a licensed medical practitioner and they are not competent to offer opinions on questions of medical causation or diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91 (1993).

Despite the Veteran's testimony as to the observable symptoms of his migraines, the objective evidence before the Board shows that the manifestations do not satisfy the diagnostic criteria for a compensable, or 10 percent, rating for migraine headaches under Diagnostic Code 8100.  As a result, his assertions do not constitute evidence that his headache disability warrants a separate compensable rating apart from his service-connected tinnitus with headache disability.

To the extent that the Veteran has asserted that he warrants a compensable rating for migraine headaches, the Board finds that the preponderance of the evidence does not support his contentions.  The Board is responsible for weighing all of the evidence and finds that the preponderance of the evidence is against a compensable rating of 10 percent for migraine headaches.  There is no reasonable doubt to be resolved.  Gilbert, 1 Vet. App. at 53-56.  As such, the evidence fails to show that the Veteran meets the criteria for a compensable 10 percent disability rating for his headaches.

TDIU

The Veteran seeks a TDIU due to his service-connected disabilities.  Specifically, he sought a TDIU in April 2007 while he was also seeking to obtain a higher rating for his service-connected bilateral defective hearing.  He contends that he is unemployable due to his bilateral defective hearing.

Laws and Regulations

Total disability means that there is present an impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  A substantially gainful occupation is "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides" or "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  See VA Adjudication Procedure Manual, Part IV.ii.2.F.24.d., and Faust v. West, 13 Vet. App. 342, 356 (2000), respectively.  A Veteran is determined unable to engage in a substantially gainful occupation when jobs are not realistically within his physical and mental capabilities.  Moore v. Derwinski, 1 Vet. App. 356, 359 (1991) (citing Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975)).  In making this determination, consideration may be given to factors such as the Veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service- connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Two different means exist to determine whether a Veteran is totally disabled.  The Schedule for Rating Disabilities provides for a finding of total disability to be made on an objective basis.  A Veteran is considered totally disabled if his service-connected disability is, or combination of service-connected disabilities are, rated at 100 percent.  38 C.F.R. § 3.340(a)(2).  Even if the Veteran is less than 100 percent disabled, he still will be considered totally disabled if he satisfies two requirements.  38 C.F.R. § 4.16(a).  First, the Veteran must meet a minimum percent rating.  If he has one service-connected disability, it must be rated at 60 percent or more.  If he has two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  Second, the Veteran must be found to be unable to secure and follow a substantially gainful occupation as a result of his service-connected disability or disabilities.  Id.

Where a Veteran fails to meet these objective criteria, he may be found totally disabled on a subjective basis.  To qualify, the Veteran must show only that he is unable to secure and follow substantially gainful employment as a result of his service-connected disability or disabilities.  38 C.F.R. § 4.16(b).  This determination is based on extra-schedular factors such as the Veteran's service-connected disability or disabilities, employment history, and educational and vocational background.  Id.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran seeks a TDIU due to his service-connected disabilities.  Specifically, he contends that he is unemployable due to his bilateral defective hearing.

In this case, the Veteran is currently service connected for five disabilities: bilateral defective hearing, rated as 60 percent disabling; tinnitus, rated as 10 percent disabling; and headaches, tonsillitis, dermatitis of the scrotum, each rated as noncompensable.  His combined evaluation for compensation is 60 percent, but he has one disability rated at 60 percent for bilateral defective hearing.  Thus, he clearly meets the minimum percent rating requirement of 38 C.F.R. § 4.16(a).

The remaining question before the Board is whether the Veteran is unable to secure and follow substantially gainful employment by reason of his service-connected disabilities.  The record reflects that the Veteran is currently 88 years old.  He completed high school, but denied any further education or training.  He previously worked as a shop supervisor for the Horton Spring and Brake Company in Jacksonville, Florida, for nearly 21 years (June 1965 to January 1986), which he said he left because of his hearing.  He also indicated that his job was more of a service manager and that he also dealt with security.

In addition to his service-connected disabilities, the record shows that the Veteran has numerous non-service connected conditions, to include: chronic back pain with a history of lumbar nerve compression, coronary artery disease, hypertension, hyperlipidemia, colon polyp status post polypectomy, and carotid endarterectomy.

In his February 1986 application for vocational rehabilitation the Veteran stated that hearing loss and nerve damage caused his hearing to become all scrambled together and that he was unable to use ear plugs properly or talk to a group of people without becoming confused.  In an attached letter, he wrote that he had injured his back on the job, that he had been an auto and brake systems mechanic for 45 years, and that he was concerned he might not be able to work at this trade any longer.  There is no indication in the record that the Veteran ever attended a counseling session or pursued this request for VA vocational rehabilitation benefits.

Also in 1986, the Veteran filed a Notice of Disagreement and a VA Form 9, Substantive Appeal, both concerned with an earlier increased rating claim for his defective hearing disability.  At that time the Veteran stated that his work status "has been lowered" because of his hearing difficulty.  The Veteran did not explain what a lowered status meant.

The July 2007 VA audiological examiner, after reviewing the claims file, opined that the Veteran's hearing loss did not preclude gainful employment.  

The Veteran was seen by his private audiologist in July 2007.  According to a private medical record, Dr. D.L.W. opined that based on the Veteran's hearing loss and case history she thought he would have a great deal of trouble seeking employment and could be considered unemployable.  

The Board notes that in the September 2007 rating decision on appeal the RO denied a TDIU benefit because the July 2007 VA examiner opined that the Veteran's defective hearing would not preclude gainful employment and because when he applied for VA vocational rehabilitation in 1986 he noted he was no longer able to work as a mechanic, which he had done for 45 years, after a back injury.

The Veteran was seen by Dr. D.L.W. in November 2007.  According to a private medical record, Dr. D.L.W. noted that the Veteran had suffered hearing loss and severe tinnitus for many years and had a great deal of difficulty hearing speech clearly.  She stated that although the Veteran was a senior citizen and had other health issues, he would like to work.  However, Dr. D.L.W. said that based on the Veteran's hearing disability she felt that he would have a great deal of difficulty seeking employment and with his inability to hear speech clearly it would make it very difficult communicating effectively.  

The Veteran was seen by his private audiologist in March 2008.  According to a private medical record, Dr. D.L.W. opined that she found it almost impossible that the Veteran could find employment with the severity of his hearing loss.  She stated that since he only really has usable hearing in one ear it would be very difficult for him to communicate in most work environments.  She added that it would be a major factor for him seeking employment and might cause him to be unemployable at the time.

The March 2010 VA examiner found that subjective complaints of headache did not interfere with the Veteran gaining and maintaining gainful employment.  She also noted in the examination report that the Veteran had served during World War II, that he was a mechanic in civilian life for 22 years, and that he had retired in 1986.

The Board notes that Dr. D.L.W. was the contracted April 2010 VA audiological examiner, but that she failed to note specifically in this examination whether the Veteran's bilateral defective hearing interfered with his ability to maintain gainful employment.  However, she did note that the Veteran had a great deal of difficulty hearing and understanding speech, even including his family.  

In light of the evidence, and affording the Veteran the benefit of the doubt, the Board finds that the Veteran is not capable of securing and following a substantially gainful occupation as a result of his service-connected bilateral defective hearing.  There is no evidence that the Veteran's other service-connected disabilities affect his ability to obtain and maintain employment or render him unemployable.  However, the evidence of record shows that the Veteran's defective hearing, coupled with consideration of his educational background and work experience, preclude him from securing and following a substantially gainful employment.  The medical evidence recited above, especially records from his private audiologist, Dr. D.L.W., shows that his severe difficulty hearing interferes substantially with his ability to communicate and follow instructions.  The Veteran reported that he stopped working as a mechanic shop supervisor in 1986 because he could not hear very well.  The RO's reliance on a 1986 vocational rehabilitation application to deny a TDIU benefit here is misplaced in as much as the RO failed to mention that the Veteran listed difficulty hearing at the same time that he complained about a back injury interfering with his employment.  Though the July 2007 VA examiner asserted that the Veteran's defective hearing did not preclude gainful employment, the Board, resolving all reasonable doubt in the Veteran's favor, will find that it is at least as likely as not that the Veteran's service-connected disabilities, specifically his bilateral defective hearing, preclude the Veteran from obtaining and maintaining substantially gainful employment.

The Board notes that while the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  In this case, given the Veteran's significant level of hearing loss, aside from his advanced age, he would likely have difficulty working in manual labor positions or in most mechanic jobs, which would most likely require the ability to communicate and follow instructions.  Supervisory and security duties, noted on the Veteran's VA Form 21-4192 as part of his duties at Horton Spring and Brake, also would necessarily involve an ability to listen and hear and observe and communicate.  Moreover, there is no indication from the record that the Veteran has any previous work experience or training involving sedentary work.  It thus appears that the Veteran has no specific skills to re-enter the work force at a job not involving an ability to communicate and follow instructions.  

In addition to his service-connected disabilities, the Veteran also suffers from chronic back pain with a history of lumbar nerve compression, coronary artery disease, hypertension, hyperlipidemia, colon polyp status post polypectomy, and carotid endarterectomy.  But even apart from these nonservice-related factors, the medical evidence indicates that he would most likely be unable to secure or maintain substantially gainful employment due to his service-connected bilateral defective hearing, alone.  In other words, even if his nonservice-connected disabilities were not present, he still would be unable to obtain or maintain substantially gainful employment because of the severity of his defective hearing.  Indeed, as mentioned, it is rated as 60 percent disabling.

The evidence at least is in equipoise regarding whether the Veteran's service-connected bilateral defective hearing renders him unable to secure or follow a substantially gainful occupation.  On the one hand, the July 2007 VA examiner determined that the Veteran's defective hearing was no bar to employability.  On the other hand, the Veteran's private audiologist, Dr. D.L.W., opined on several occasions to the effect that it was almost impossible that the Veteran could find employment with the severity of his hearing loss.  She stated that he was deaf in one ear and that it would be very difficult for him to communicate in most work environments.  

In its November 2009 remand, the Board had directed that a VA audiological examiner review pertinent records in the claims file and comment on, and provide an opinion on, the severity of the Veteran's hearing loss, including any marked interference with employment.  The Board notes that the April 2010 fee-basis examiner failed to do this, possibly because she had not been provided the claims file, so the record lacks a complete and thorough explanation of why bilateral defective hearing is, or is not, the cause of the Veteran's unemployability.  In the end, the RO accepted the inadequate development of the TDIU claim rather than schedule the Veteran for a proper VA employability examination.

As the Veteran has many disabilities, both service-connected and not, there can be no doubt that further inquiry could be undertaken with a view towards development of this claim.  However, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993).  The Board is of the opinion that at minimum, the point of equipoise has been reached in this matter.  While there is evidence reflecting that the Veteran has significant nonservice-connected disabilities that may contribute to his unemployability, the Board also believes that the evidence demonstrates that the Veteran's service-connected disabilities alone are significant enough in their own right to preclude him from obtaining substantially gainful employment.

The Board has been unable to obtain a more definitive opinion.  In view of the long history of this claim, the Veteran's age, and the apparent inability of the RO to ensure that the Board's directives in this case are followed, the Board will grant the Veteran the benefit of the doubt as to whether his service-connected bilateral defective hearing is alone responsible for the Veteran's unemployability.  Therefore, resolving all doubt in the Veteran's favor due to this equipoise of the evidence, the Board further finds that the Veteran's service-connected bilateral defective hearing renders him unable to secure or follow a substantially gainful occupation.

Thus, based on its review of the relevant evidence, and giving the benefit of the doubt to the Veteran, the Board finds that it is as likely as not that the Veteran is precluded from work due to his service-connected disabilities, in particular his defective hearing.  Accordingly, entitlement to a TDIU is warranted.


ORDER

Entitlement to a 60 percent rating for bilateral defective hearing, for the period from May 22, 2006 to April 26, 2010, is granted, subject to the laws and regulations governing the award of benefits.

Entitlement to a rating in excess of 60 percent for bilateral defective hearing, for the period from April 27, 2010, is denied.

Entitlement to a compensable disability rating for headaches is denied.

Entitlement to a TDIU is granted, subject to the laws and regulations governing the award of benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


